DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
Information Disclosure Statement
The information disclosure statement filed 1/30/2021 has been considered. Reference 2 of US Patents included a typographical error and has been corrected by examiner (Patentee was listed as “Landau”, and has been corrected to –Dent--. See attached Annotated IDS).

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “movable mechanism” (claim 4 lines 1), “puncture and seal mechanism” (claim 8 line 1), “protective cap” (claim 9 lines 1-2), “nozzle attachments” (claim 10 line 2), “rotatable mechanism” (claim 15 line 1), “anti-rotation locking mechanism” (claim 16 line 2), and “threaded slider ring” (claim 18 line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 is objected to due to the limitations “a first chamber presenting a metered amount indicator” in lines 5-6 and “a second chamber having a fluid atomizing tip”, because the term “chamber” is conventionally defined as a cavity or enclosed space, but the above claims limitations appear to suggest that the first and second chambers are mechanical structures. Applicant is suggested to amend these limitations to read --a first chamber portion, comprising a first chamber, presenting a metered amount indicator” in lines 5-6 and “a second chamber portion, comprising a second chamber, having a fluid atomizing tip” in order to overcome the claim objections, and to amend all occurrences of this term in the rest of the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positive displacement mechanism for moving liquid from at least a first external reservoir to at least one of the first and second chambers” in claim 2 lines 1-3, “puncture and seal mechanism for the attachment and extraction of liquid from one external reservoir to the at least first chamber within the device” in claim 8 lines 1-3, and "rotatable mechanism…configured for adjusting a fluid displacement volume jointly defined by the first and second chambers" in claim 12, lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structures of “positive displacement mechanism” described in paragraph [0039] of the specification include: “a spring driven plunger or spring plunger, disposed within delivery device, along with one-way check valves”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
   
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 12 recites the limitation "the first and second chambers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 12-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dent (US 5,413,255).
Regarding claim 12, Dent discloses (Fig. 1-2) a nasal delivery device (Dent discloses a liquid medicament dispenser, see claim 1 Dent, which is capable of being used as a nasal delivery device) comprising:
 at least one chamber (piston member 24) fluidly connected to a second chamber (barrel 20) with a rotatable mechanism (collar 40) disposed between the first and second chambers (see Fig. 2) configured for adjusting a fluid displacement volume jointly defined by the first and second chambers Col. 4 lines 21-30).
 Regarding claim 13, Dent discloses a spring plunger (comprising plunger 25 having spring 34).
 Regarding claim 14, Dent discloses volumetric indicators along at least one of the first and second chambers (second chamber 20 includes volumetric markings, see Col. 4 lines 26-29)
 Regarding claim 15, Dent discloses the rotatable mechanism (collar 40) is configured for selection among pre-set locking positions for specific volume increments defined by the first and second chambers (“the quantity of liquid drawn into the barrel 20 during each operation of the dispensing unit depends on the volume within the barrel 20 to the left of the piston head 25, when the piston is retracted. This volume, in turn is determined by the distance moved by the piston member 24 as it is withdrawn from the barrel 20 by the spring 34. Accordingly, in order to provide adjustment of the dose dispensed by the applicator, an adjustable abutment is provided on the handle 10 to vary the extent to which the piston member 24 is withdrawn from the barrel 20”, see Col. 3 lines 54-64).
Regarding claim 17, Dent discloses (Fig. 1-2) a nasal dose delivery device (Dent discloses a liquid medicament dispenser, see claim 1 Dent, which is capable of being used as a nasal delivery device) comprising first and second telescoping dose container chamber portions (piston member 24 and barrel 20) configured to rotatably telescope (Col. 4 lines 16-19) to establish a selected dose volume and being further configured to slidingly telescope to deliver the selected dose volume (Col. 3 lines 54-64).
Regarding claim 18, Dent discloses a threaded slider ring (collar 40) interposed between the first and second telescoping dose container chamber portions (see Fig. 1) and configured such that relative rotation between the first and second telescoping dose container chamber portions adjusts a dose volume jointly defined by the first and second telescoping dose container chamber portions (Col. 4 lines 16-19) and wherein the threaded slider ring is further configured to be lockable in a first position during relative rotation between the first and second telescoping dose container chamber portions and unlockable to allow telescopic sliding between the first and second telescoping dose container chamber portions to deliver the selected dose volume (see Col. 4 lines 12-15 and Col. 3 lines 54-64). 
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 5,413,255) in view of Landau (US 2005/020955).
Regarding claim 1, Dent discloses (Fig. 1-2) a nasal delivery device for delivering a medication or drug to a nasal passageway in a metered amount (Dent discloses a liquid medicament dispenser, see claim 1 Dent, which is capable of being used as a nasal delivery device for delivering a medication or drug to a nasal passageway in a metered amount), comprising: 
a connection adapter (tubular member 37) having a receiving portion (portion of tubular member 37 that receives conduit 31)
a first chamber (piston member 24 having fluid passage 30, see Fig. 2) presenting a metered amount indicator (barrel 20 is transparent and a scale us marked on the external surface of the barrel itself. The volume to be dispenses is then indicated by the position of the piston head 25 of piston member 24 on the scale, Col. 4 lines 26-29) and being fluidly coupled to the connection adapter (see Fig. 2); and 
a second chamber (cylinder barrel 20) having a fluid atomizing tip (outlet passage 35), the second chamber fluidly coupled to the first chamber (see Fig. 2), and the second chamber being movable relative to the first chamber to a set position along the metered amount indicator to thereby establish a selected metered dose volume jointly defined by the first chamber and the second chamber (second chamber 20 includes volumetric markings, see Col. 4 lines 26-29).
Dent does not disclose the receiving portion comprising a puncturing member, and one or more sealing members presented on the connection adapter. However, Landau teaches (Fig. 9-13) a medicament delivery device comprising a connection adaptor (vial adaptor 240) having a receiving portion including a puncturing member (piercing member 244), and one or more sealing members (luer fitting 162, which provides sealing function as shown in Fig. 9) presented on the connection adapter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the receiving portion of Dent with the receiving portion having a puncture member, as taught by Landau, for the purpose of allowing a variety of types of medicaments to be usable by the dispensing device and so that the medicaments can be easily detached and attached to the device, and to further modify the device of Dent to include one or more sealing members presented on the connection adaptor, as taught by Landau, for the purpose of preventing leakage of medicament when extracting the medicament from the attached container.
Regarding claim 2, modified Dent discloses a positive displacement mechanism (non-return valve 32 of Dent), for moving liquid from at least a first external reservoir to at least one of the first and second chambers (see Fig. 2).
 Regarding claim 3, modified Dent disclose a universal adapter for the attachment of different vials (vial adaptor 240 of Landau, see paragraph [0020]).
Regarding claim 4, modified Dent discloses a moveable mechanism (collar 40 of Dent) coupled to at least one of the first chamber and the second chamber (coupled, indirectly, to both the first and second chambers 20,24) for adjustment of the metered dose volume (Col. 4 lines 14-19).
 Regarding claim 6, modified Dent discloses at least one anti-backflow membrane (non-return valve 32 of Dent) preventing backflow of liquids into the at least first chamber or from an external source into the at least first chamber or the second chamber (Col. 3 lines 1-5).
Regrading claim 7, modified Dent discloses at least the first chamber is fluidly connected to the second chamber (via non-return valve 32 of Dent, see Col. 3 lines 40-43) allowing for free rotation (Col. 4 lines 16-19) and positioning of the at least first chamber with respect to the second chamber while maintaining a liquid seal therebetween (see Col. 2 lines 60-63).
Regarding claim 8, modified Dent discloses a puncture and seal mechanism for the attachment and extraction of liquid from one external reservoir to the at least first chamber within the device (vial adapter 240 of Landau, which includes ball and spring valve 248,250, see paragraph [0051]).
Regarding claim 9, modified Dent discloses at least one disposable protective cap (end cap 21. Regarding the cap being “disposable”, the term “disposable” is conventionally defined as “capable of being disposed of”, and because the protective cap 21 is removably attached (screwed on, Col. 2 lines 54-56), the cap 21 is interpreted to be disposable) for preventing the contamination of medication or a drug contained within the device (Col. 2 lines 54-59).
Regarding claim 11, modified Dent discloses the device is designed for at least one of single-use disposable and multiple uses (single-use disposables, see paragraph [0021] Landau).
 Regarding claim 19, modified Dent discloses a first and second telescopic dose containing chamber (24,20 of Dent), but does not disclose a vial piercer in fluid communication with the first and second telescoping dose container chamber portions to fill the selected dose volume with medicine from a vial.
However, Landau teaches (Fig. 9-13) a medicament delivery device comprising a connection adaptor (vial adaptor 240) having a vial piercer (piercing member 244 that pierces vial attached to vial adaptor 240) in fluid communication with first and second telescoping dose container chamber portions (plunger 64 and chamber 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Dent to include a vial piercer in fluid communication with the first and second telescoping dose container chamber portions to fill the selected dose volume with medicine from a vial, as taught by Landau, for the purpose of allowing a variety of types of medicaments to be usable by the dispensing device and so that the medicaments can be easily detached and attached to the device.
Regarding claim 20, Dent discloses a nasal delivery device, but does not disclose the device is configured for attachment of multiple vials for titration of multiple substances prior to delivery.
However, Landau teaches (Fig. 9-13) a delivery device configured for attachment of multiple vials (device of Landau includes a vial adaptor 240 that allows for removable attachment of vials, and therefore is configured for attachment of multiple vials (claim does not require simultaneous attachment of multiple vials, only for attachment of multiple vials). Regarding the limitation “for titration of multiple substances prior to delivery”, this limitation is interpreted as intended use, and one of ordinary skill in the art would recognize that the device of Landau can be used for titration of multiple substances prior to delivery when combined with the Dent reference (e.g. different vials attached sequentially, with a volume of each being extracted by the first and second telescoping members of Dent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dent to be configured for attachment of multiple vials for titration of multiple substances prior to delivery, as taught and suggested by Landau, for the purpose of allowing for different types of medicament to be removably attached to allow for improved adjustability of treatment.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 5,413,255) in view of Landau (US 2005/020955), and further in view of Schiewe (US 2004/0094146).
Regarding claim 5, modified Dent discloses a nasal delivery device, but does not disclose the device is configured to allow for particle separation of a liquid substance in specific target particle size.
However, Schiewe teaches (Fig. 1-2) a nasal delivery device (paragraph [0101]) configured to allow for particle separation of a liquid substance in specific target particle size (15-20 microlitres, see paragraph [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Dent to allow for particle separation of a liquid substance in specific target particle size, as taught and suggested by Schiewe, for the purpose of providing for sufficient particle size while avoiding blockage of the nozzle (paragraph [0141] Schiewe).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 5,413,255) in view of Landau (US 2005/020955), and further in view of Knight (US 2015/0100017).
Regarding claim 10, modified Dent discloses a fluid atomizing tip (35 of Dent), but does not disclose the device is configured to separately receive multiple different nozzle attachments.
However, Knight teaches (Fig. 1-4) a medicament delivery device comprising a fluid atomizing tip (nozzle 6), wherein the device is configured to separately receive multiple different nozzle attachments (nozzle attachment 8, multiple of which are provided for different sizes/ages of children, see paragraph [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Dent to be configured to separately receive multiple different nozzle attachments, as taught by Knight, for the purpose of allowing for the device to be used for a variety of different sized/aged children (paragraph [0027] Knight).
 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 5,413,255) in view of Smith (US 2020/0001017).
 Regarding claim 16, Dent discloses a spring plunger mechanism (comprising plunger 25 having spring 34), but does not disclose the spring plunger mechanism comprises an anti-rotation locking mechanism.
However, Smith teaches (Fig. 4 and 10) a plunger (3a) comprising an anti-rotation locking mechanism (anti-rotation members 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dent to include an anti-rotation locking mechanism, as taught by Smith, for the purpose of preventing inadvertent rotational movement of the plunger mechanism once the dose volume is set (paragraph [0026] Smith). 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winkler (US 2015/0122257) discloses a nasal delivery device having structure similar to that of claim 1.
Holakovsky (US 2013/0056888) discloses a nasal delivery device having structure similar to that of claim 1. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785